United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 23, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-11266
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ABEL JAIMES-JAIMES, also known as Mizael Bueno,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:03-CR-4-ALL
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Abel Jaimes-Jaimes, also known as Mizael Bueno, appeals his

sentence following his guilty-plea conviction of illegally

reentering the United States after being deported.     Jaimes-Jaimes

argues that, although there is a presumption of regularity with

regard to state-court convictions, he was entitled to present

evidence to rebut the presumption that his prior 1993 California

conviction was valid and that the district court denied him that

opportunity.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-11266
                                  -2-
     There is no evidence in the record to show that Jaimes-

Jaimes 1993 prior conviction was constitutionally invalid.    The

district court did not deny Jaimes-Jaimes the opportunity to

rebut the presumption that the 1993 conviction was

constitutionally valid because the record doesn’t reflect that he

requested the opportunity to submit such evidence.    Thus, the

district court did not clearly err in finding that Jaimes-Jaimes

had not rebutted the presumption that his 1993 conviction was

constitutionally valid.     See United States v. Barlow, 17 F.3d 85,

89 (5th Cir. 1994).

     Jaimes-Jaimes also argues that, if this court finds that

defense counsel should have requested an evidentiary hearing

regarding his prior conviction, defense counsel was ineffective

under Strickland v. Washington, 466 U.S. 668, 687 (1984).    This

is not the rare case in which a claim of ineffective

representation can be resolved on direct appeal, and we decline

to consider this claim on direct appeal.    See Massaro v. United

States, 538 U.S. 500, 504-05 (2003); United States v. Gibson, 55
F.3d 173, 179 (5th Cir. 1995); United States v. Higdon, 832 F.2d
312, 314 (5th Cir. 1987).    The judgment of the district court is

AFFIRMED.